FILED
                           NOT FOR PUBLICATION                              FEB 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DENNIS W. SIMPSON,                               No. 12-56643

              Plaintiff - Appellant,             D.C. No. 2:10-cv-05207-AHM-
                                                 PJW
  v.

JOHN E. POTTER, Postmaster General,              MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted February 14, 2014**
                               Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.

       Dennis Simpson sued his employer, Postmaster General John Potter, for age

and disability discrimination and retaliation, among other claims. The district court

dismissed Simpson’s age discrimination claims for lack of subject matter


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction and subsequently granted summary judgment on the remaining claims.

Having reviewed Potter’s motion to dismiss and motion for summary judgment de

novo, Centerprise Int’l, Ltd. v. Micron Tech., Inc. (In re Dynamic Random Access

Memory (DRAM) Antitrust Litig.), 546 F.3d 981, 984 (9th Cir. 2008); Travelers

Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1137 (9th Cir. 2009), we

affirm the district court’s grant of both motions.

        1. On appeal, Simpson does not mention the procedural requirements that

would give the federal court subject matter jurisdiction over his age discrimination

claims. See Whitman v. Mineta, 541 F.3d 929, 932 (9th Cir. 2008) (discussing

procedural requirements). Thus, Simpson waived his subject matter jurisdiction

argument. See Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998).

        2. Simpson also waived his Rehabilitation Act claims, see 29 U.S.C.

§ 794(a), because his appellate briefing fails to even allege that Potter took adverse

employment action against him solely based on disability. See Kim, 154 F.3d at

1000.

        3. Simpson failed to present a genuine issue of material fact with respect to

the causal nexus between the United States Postal Service’s knowledge of

Simpson’s Equal Employment Opportunity (“EEO”) proceedings and the alleged

constructive suspension and constructive termination. See Cohen v. Fred Meyer,


                                            2
Inc., 686 F.2d 793, 796 (9th Cir. 1982) (setting forth prima facie retaliation claim).

The record reflects that Simpson’s superiors Laura Landgraf and Joel Smith

learned of Simpson’s EEO activities after his notice of removal had been issued.

Thus, the alleged constructive suspension and alleged constructive termination

could not have resulted from their knowledge of Simpson’s EEO proceedings.

      4. Simpson generally claimed “legal error” with respect to the district court’s

grant of the motion to dismiss and motion for summary judgment. To the extent

Simpson intended to appeal more issues than those discussed in this disposition,

Simpson waived those issues. See Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1182

(9th Cir. 2001) (finding issues waived when mentioned in a brief but not supported

by argument).

      AFFIRMED.




                                           3